Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

DETAILED ACTION

This office action is in response to response to application 17/004574 filed on 08/27/20.

Summary of claims

Claims 1-20 are pending.
Claims 1-20 are rejected.

Oath/Declaration

The oath/declaration filed on August 27th, 2022 is acceptable. 
Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mehas et al. (US Pat. 2016/0285278).

As to claim 1, 9 and 15 the prior art teaches a charging stand to store first and second mobile computing devices, the charging stand comprising: 

a floating charging pad (see fig 1, paragraph 0003-0004 and 0024); 

and a transmit coil (see fig 1 element 114) disposed within the floating charging pad, the transmit coil to wirelessly transmit power to a first receive coil (see fig 1 element 124) in the first mobile computing device located above the floating charging pad, and to a second receive coil in the second mobile computing device located below the floating charging pad (see fig 1 paragraph 0023-0027 and summary).

As to claims 2, 10 and 17 the prior art teaches wherein an efficiency of the transmit coil (see fig 1 element 114) is greater if only the first receive coil or the second receive coil receive power from the transmit coil as compared to both the first receive coil and the second receive coil receiving power from the transmit coil as the same time (see fig 1 paragraph 0026-0030).


As to claims 3, 11 and 16, the prior art teaches wherein the transmit coil generates a uniform flux while transmitting power to the first and second receive coils (see fig 1-2 paragraph 0028-0032 and background).

As to claim 4, 12 and 18 the prior art teaches wherein the transmit coil wirelessly transmits the power in a first direction in response to the first receive coil being a first termination point for the transmit coil (see fig 1-3 paragraph 0024-0028).

As to claims 5, 13 and 19 the prior art teaches wherein the first receive coil is the first termination point for the transmit coil when the first receive coil is below a threshold distance from the transmit coil (see fig 1-3 paragraph 0030-0034).

As to claim 6 the prior art teaches wherein the transmit coil wirelessly transmits the power in a second direction in response to the second receive coil being a second termination point for the transmit coil (see fig 1-4 paragraph 0032-0036 and summary).

As to claim 7 the prior art teaches wherein the second receive coil is the second termination point for the transmit coil when the second receive coil is below a threshold distance from the transmit coil (see fig 1-3 paragraph 0035-0040).

As to claim 8, 14 and 20, the prior art teaches wherein the transmit coil is an omni-direction coil (see fig 1 paragraph 0025-0031 and background).
















Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BINH C TAT whose telephone number is 571 272-1908.  The examiner can normally be reached on flex 7:00Am-8PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on 571 272-7483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BINH C TAT/Primary Examiner, Art Unit 2851